FILED
                            NOT FOR PUBLICATION
                                                                               OCT 25 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

INGRID JUNITA THEODOREIS,                        No. 14-72614

              Petitioner,                        Agency No. A097-854-100

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 5, 2017**
                               Pasadena, California

Before: GRABER, MURGUIA, and CHRISTEN, Circuit Judges.

      Petitioner Ingrid Junita Theodoreis, a native and citizen of Indonesia,

challenges a final order of removal. Petitioner seeks relief premised on her

Christian religion and Chinese ethnicity. The Board of Immigration Appeals

("BIA") concluded that Petitioner, though credible, failed to carry her burden of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. P. 34(a)(2).
proof under the Immigration and Nationality Act ("INA"). We have jurisdiction

under 8 U.S.C. § 1252. Reviewing for substantial evidence, Sanjaa v. Sessions,

863 F.3d 1161, 1164 (9th Cir. 2017), we deny the petition.

      1. Substantial evidence supports the BIA’s determination that the harm

suffered by Petitioner (name-calling, rock-throwing, and arson and looting of her

family’s house) did not rise to the level of past persecution as contemplated by the

INA. Substantial evidence also supports the determination that Petitioner failed to

establish a connection between the tragic murder of her brother and any targeting

that she experienced. Accordingly, the BIA permissibly denied the claim for

asylum.

      2. With respect to withholding of removal, substantial evidence supports the

BIA’s determination that, although Petitioner subjectively fears persecution in the

future on account of her religion or ethnicity, her fear is not objectively well-

founded. For example, her remaining family members have continued to live in

Indonesia without harm or harassment for 15 years, and recent reports of country

conditions confirm improvements in Indonesia for ethnic Chinese and Christians.

Even assuming that Petitioner is a member of a disfavored group, see Halim v.

Holder, 590 F.3d 971, 979 (9th Cir. 2009), she has not demonstrated an

individualized risk of harm.


                                           2
      3. Petitioner has waived any challenge to the denial of Convention Against

Torture relief by failing to include any argument on this issue in her opening brief.

See Mendoza v. Block, 27 F.3d 1357, 1363 (9th Cir. 1994) (stating waiver

principle).

      Petition DENIED.




                                          3